DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake JP 2000-318845 A (hereinafter “Miyake”).
Regarding claim 1, Miyake, with reference to FIGS. 15-17, discloses a sheet accommodating apparatus comprising: 
a main body portion (frame of 200, not labeled but shown); 
a loading portion (162) that is provided in the main body portion and supports a portion of a sheet loaded thereon from below; 
a lifting unit (164) that lifts the loading portion; and 

	Regarding claim 2, wherein the supporting portion is provided to protrude outward from the main body portion (shown in FIGS. 15-17).
	Regarding claims 3 and 4, wherein the supporting portion is provided on one end side in a length direction of the sheet with respect to the loading portion (shown in FIG.17).
	Regarding claims 5 and 6, wherein a transportation unit (84) that transports the sheet loaded onto the loading portion is provided, and wherein the supporting portion supports a portion of the sheet that is on an upstream side in a transportation direction of the sheet.
	Regarding claim 12, wherein a distance from a downstream side end portion of the loading portion to an upstream side end portion of the supporting portion in the transportation direction of the sheet is greater than a length of an A3 sheet in a longitudinal direction (as best understood, FIGS. 15-17 capable of supporting a large-size sheet, such as an A2 size sheet which longer than an A3 size sheet).
	Regarding claim 16, wherein an extension loading portion (broadest reasonable interpretation includes 120 or vertical wall downstream of 120 that supports a portion of a sheet, refer to FIG. 17) that is attached to the loading portion to extend a length of the loading portion is provided between the loading portion and the supporting portion.
	Regarding claim 17, an image forming system (printer) comprising: the sheet accommodating apparatus according to claim 1 that includes a transportation unit (84); .
Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niikura et al. US 9,359,157 (hereinafter “Niikura”, cited in IDS).
Regarding claims 1 and 17 (image forming apparatus), Niikura, with reference to FIG. 17B, discloses a sheet accommodating apparatus comprising: 
a main body portion (2, FIG. 1); 
a loading portion (31) that is provided in the main body portion and supports a portion of a sheet loaded thereon from below; 
a lifting unit (4 and 36) that lifts the loading portion; and 
a supporting portion (13) that is connected to the main body portion and supports another portion of the sheet from below during a process in which the loading portion is lifted.
Regarding claim 2, wherein the supporting portion is provided to protrude outward from the main body portion (as best understood, 13 is located above 61, which protrudes outward from the main body, FIG. 3, and therefore 13 protrudes outward from the main body).
Regarding claims 3 and 4, wherein the supporting portion is provided on one end side in a length direction of the sheet with respect to the loading portion (shown in FIG.17B).
Regarding claims 5 and 6, wherein a transportation unit (12 and 11) that transports the sheet loaded onto the loading portion is provided, and wherein the 
Regarding claims 7 and 8, wherein the transportation unit is configured to blow air (by 11) to the sheet loaded onto the loading portion and suck (by attraction belt 12) an uppermost sheet to transport the uppermost sheet.
Regarding claim 9, wherein a height of a loading surface of the supporting portion onto which the sheet is loaded is greater than a height of a loading surface of the loading portion in a case where the loading portion is at a lowermost lowering position.
Regarding claim 10, wherein the lifting unit includes an upstream side wire (36) that is disposed on the upstream side in the transportation direction of the sheet and lifts the loading portion and a downstream side wire (another of 36) that is disposed on a downstream side in the transportation direction of the sheet and lifts the loading portion, and wherein the supporting portion is configured to support the sheet at a position upstream of the upstream side wire in the transportation direction of the sheet.
Regarding claim 11, wherein the supporting portion is directly or indirectly fixed to the main body portion.
Regarding claim 12, wherein a distance from a downstream side end portion of the loading portion to an upstream side end portion of the supporting portion in the transportation direction of the sheet is greater than a length of an A3 sheet in a longitudinal direction (implicit, as background of invention teaches invention is suitable to convey long sheets, such as A3 size sheets).

Regarding claim 14, wherein the supporting portion includes an inclined portion (132) that is inclined to form an upward slope from the loading portion side and a horizontal portion (131) that extends horizontally from an upper side of the inclined portion.
Regarding claim 18, Niikura, with reference to FIG. 17B, discloses an extension unit comprising: 
a supporting portion (13, FIG. 17B) that is attached (indirectly) to a main body portion (2) of a sheet accommodating apparatus and supports a portion of a sheet loaded onto a loading portion (31) from below during a process in which the loading portion provided in the main body portion is lifted (lifted by a drive unit 4) with respect to the main body portion.
Regarding claim 19, wherein the supporting portion includes an inclined portion (132) that is inclined to form an upward slope from the loading portion side and a horizontal portion (131) that extends horizontally from an upper side of the inclined portion.
Regarding claim 20, further comprising: an extension loading portion (61) that is attached to the loading portion to extend a length of the loading portion.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reference of Yamauchi US 2017/0203930 (refer to FIG. 4, main body-2a, loading portion-20, lifting unit-21, supporting portion-23) also appears to be a 102(a)(1) reference for at least claims 1-6, 12, 13, and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653